DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the communication filed on January 24, 2022 in response to Non-Final Office Action.

Remarks
Pending claims for reconsideration are claims 23-42. 


Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent U.S. 10,404,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 23-42 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 23, 30, and 35:
The primary prior art applied in the Non-Final office action Hu (WO 2015/027852 A1) discloses:
“…receiving a request to reset the user- login password for the virtual machine, wherein the request to reset the user-login password contains user identity information; verifying the user identity information to determine whether the request to reset the user-login password is valid; acquiring right of modifying data in a disk of the virtual machine in accordance with a preset mode when the request to reset the user-login password is valid; replacing user-login password encryption data corresponding to the user identity information stored in the disk of the virtual machine with user-login password encryption data backed up when the virtual machine was created” (Abstract).

The secondary prior art used in the Non-Final office action Mylavarapu (U.S. 2014/0237627 A1) discloses sending a message to user if the user authentication information (i.e., digest) does not match and SSL session is disconnected (Fig. 5A: Step 510). 

A third prior art used in the Non-Final office action Nelson et al. (U.S. 2015/0242812 A1) discloses sending a notification i.e., a letter to a user contact address if any update to user account takes place (Para 0022). 

A fourth prior art used in the Non-Final office action Mazotas (U.S. 2007/0130473 A1) discloses evaluating data and time, serial number, password, and UDI for user authentication” (Para 0036). 

A newly found prior art Hepburn et al. (U.S. 9514294 B1) discloses:	
“…A login request is received from a user, to log into a computing resource, wherein the login request includes a password and a user identifier of the user. The received password is compared with a stored password to determine whether to grant access to the computing resource. Responsive to determining that the received password does not match the stored password, an authenticity of the login request is determined, based on one or more characteristics of the user and/or one or more checks performed against the received password. A score is calculated based on the determined authenticity of the login request. The login request is denied. Based on the calculated score, it is decided whether to lock the user and deny the user further access to the computing resource” (Abstract). 

	However, the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 23, 30, and 35 as identified by applicant’s remarks of 1/24/2022 “...receiving a subsequent login request to login with the new password to the cloud-based user account; and 
	responsive to the subsequent login request to login with the new password: 
	evaluating whether the authenticated user information associated with the password reset request has been tampered with…” along with other limitations independent claims 23, 30, and 35.
For this reason, the specific claim limitations recited in the independent claims 23, 30, and 35 taken as whole are allowed.
The dependent claims 24-29, 31-34, and 36-42 which are dependent on the above independent claims 23, 30, and 35 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431